 

Exhibit 10.3

 

Execution Version

 

[tex10-3logo.jpg]

 

July 11, 2016

 

Lauro Cinquantasette S.p.A.
Via del Lauro, 7 - 20131 Milano

 

RE:Guarantee to Promissory Notes, dated as of July 11, 2016, by and between
Albany Molecular Luxembourg S.à.r.l. and Lauro Cinquantasette S.p.A. (the
“Guarantee”)

 

Dear Ladies and Gentlemen:

 

1.          Albany Molecular Luxembourg S.à.r.l., a private limited liability
company (société à responsabilité limitée) duly incorporated and validly
existing under the laws of the Grand Duchy of Luxembourg, with registered office
at 6 rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of Luxembourg registered
with the Luxembourg Trade and Companies Register (Registre de Commerce et des
Sociétés) under the number B.114207 (the “Maker”), is entering into a series of
Promissory Notes (collectively with any notes exchanged therefore, the
“Promissory Notes” and each a “Promissory Note”), each dated as of the date
hereof and with an aggregate initial principal amount of Fifty Five Million
Euros (€55,000,000), by and between the Maker and Lauro Cinquantasette S.p.A., a
company incorporated under the laws of Italy (the “Initial Holder”) or its
permitted assigns as set forth in Section 6 thereto (collectively, the
“Holder”), pursuant to which the Maker will make certain payments to the Holders
as provided therein. Each capitalized term used and not otherwise defined herein
shall have the meaning given to such term in the Promissory Notes.

 

2.          In consideration of the Holders entering into the Promissory Notes
with the Maker, the adequacy, sufficiency and receipt of which are hereby
acknowledged, Albany Molecular Research Inc., a company incorporated under the
laws of the State of Delaware (the “Guarantor”) hereby absolutely, irrevocably
and unconditionally undertakes and guarantees to the Holders the due and
punctual payment of all principal and interest (including default rate
interest), from time to time due or owing by the Maker or any successor or
assignee of the Maker permitted under the terms of the Promissory Notes to the
Holders under the terms of the Promissory Notes when and as the same shall
become due and payable under the terms thereof (collectively, the
“Obligations”).

 

3.          Upon written demand by the Representative to the Guarantor (a
“Demand”) following the failure of the Maker to satisfy any Obligations (each
such failure, a “Default”), the Guarantor shall pay the Obligations relating to
such Default to the Representative, for distribution to the Holders, who are
express third party beneficiaries of this Guarantee. All payments under this
Guarantee shall be made in Euros without any set-off (other than as may be
provided for in Section 8(c) of the applicable Promissory Note), condition or
counterclaim whatsoever except as the Maker would have been authorized to make
under the Promissory Notes, which are expressly reserved; and free and clear of
any deductions or withholdings whatsoever except only as may be required by law
or regulation which is binding on the Guarantor.

 

 
 

 

4.          If any deduction or withholding is required by any law or regulation
to be made by the Maker or the Guarantor, as applicable, the amount of the
payment due from the Guarantor shall be increased to an amount which (after
making any deduction or withholding) leaves an amount equal to the payment which
would have been due if no deduction or withholding had been required unless such
payment would not have had to be grossed up by the Maker under the terms of the
applicable Promissory Note. The Guarantor shall promptly deliver or procure
delivery to the Representative and the Maker of all receipts issued to it
evidencing each deduction or withholding which it has made.

 

5.          The Guarantor hereby unconditionally and irrevocably waives (a) any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Holder upon this Guarantee
or acceptance of this Guarantee, and the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Guarantee, (b) notice of
acceptance of this Guarantee and notice of the Obligations, and (c) diligence,
presentment, protest, notice of dishonor or non-payment or non-delivery of the
Obligations, suit or the taking of other action by the Holder against, and any
other notice (other than the Demand) to, the Maker, the Guarantor or others.

 

6.          The Guarantor understands and agrees that the liability of the
Guarantor under this Guarantee shall be construed as a continuing, absolute,
unconditional and irrevocable guarantee of payment without regard to, and such
liability shall not be discharged or otherwise adversely affected by, and the
Guarantor hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any of the following: (a) the validity,
regularity, or enforceability of the Promissory Notes, any other instrument
securing the Obligations, including without limitation any collateral security
for the Obligations, any other guarantee or any right of offset with respect
thereto at any time or from time to time held by the Holder, (b) the Obligations
not being recoverable from the Maker by reason of illegality or incapacity, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Maker or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Maker for the Obligations, or
of the Guarantor under this Guarantee, in insolvency, bankruptcy, receivership,
conservatorship, dissolution, or liquidation of the Maker or the Guarantor or in
any other instance.

 

7.          When pursuing its rights and remedies hereunder against the
Guarantor, the Holder may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Maker or any other person or
against any collateral security (if any) or guarantee for the Obligations, and
any failure or delay by the Holder to pursue such other rights or remedies or to
collect any payments from the Maker or any such other person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Maker or any such other person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Holder against the Guarantor.

 

 - 2 - 

 

 

8.          Upon and to the extent of any payment by the Guarantor under this
Guarantee in respect of any Obligation, the Guarantor shall be fully subrogated
to the Holder’s right, title and interest thereunder, including the right to
receive payments in respect of such Obligation. Any payment made by or on behalf
of the Maker to, and any amounts received under the applicable Promissory Note
for the benefit of, the Holder in respect of any Obligation forming the basis of
a claim hereunder (which claim shall have been paid by the Guarantor), shall be
received and held in trust for the benefit of Guarantor and shall be paid over
to the Guarantor. Following any payment in full by the Guarantor hereunder in
respect of any Obligation, the Holder shall cooperate in all reasonable
respects, at the expense of the Guarantor, with any request by the Guarantor for
action to preserve or enforce the Guarantor’s rights and remedies, if any, in
respect of such payment, including, without limitation, any request to (i)
institute or participate in any suit, action or other proceeding, (ii) enforce
any judgment obtained and collect any amounts adjudged due or (iii) transfer to
the Guarantor, via absolute legal assignment, the Holder’s rights in respect of
such payment and related Obligation. Notwithstanding any payment or payments
made by the Guarantor hereunder or any set off or application of funds of the
Guarantor by the Holder, the Guarantor shall not be entitled to be subrogated to
any of the rights of the Holder against the Maker or right of offset held by the
Holder for the payment of the Obligations, nor shall the Guarantor seek or be
entitled to seek any contribution or reimbursement from the Maker or any other
person in respect of payments made by the Guarantor hereunder until all amounts
owing to the Holder by the Maker on account of the Obligations are indefeasibly
paid in full. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
indefeasibly paid in full, such amount shall be held by the Guarantor in trust
for the Holder, and shall as soon as practicable upon receipt by the Guarantor,
be turned over to the Representative, for distribution to the Holder in
substantially the form received by the Guarantor, to be applied against the
Obligations.

 

9.          The Holder may at any time and from time to time without notice to
or consent of the Guarantor and without impairing or releasing the obligations
of the Guarantor hereunder agree with the Maker to make any change to the terms
of the Obligations; provided, that if the Maker is not a wholly owned subsidiary
of the Guarantor, any change to the terms of the Obligations without the consent
of the Guarantor shall be null and void ab initio. As soon as practicable
following the time, if any, that the Maker ceases to be a wholly owned
subsidiary of the Guarantor, the Guarantor shall deliver a written notice to the
Representative (i) stating that the Maker will no longer be a wholly owned
subsidiary of the Guarantor and (ii) providing contact information for the
person or persons at each of the Guarantor and the Maker that would be
responsible for approving any change to the terms of the Obligations.

 

10.         This Guarantee shall remain in full force and effect and be binding
in accordance with and to the extent of its terms upon the Guarantor and its
successors and assigns, and shall inure to the benefit of the Holder, until the
later of the final Installment Payment Date and the date on which all
Obligations arising on or prior to the final Installment Payment Date and the
obligations of the Guarantor under this Guarantee, if any, shall have been
satisfied by payment in full in accordance with the Promissory Notes or this
Guarantee, as applicable.

 

 - 3 - 

 

 

11.         This Guarantee is in addition to and shall not affect nor be
affected by or merged with any other judgment, security, right or remedy
obtained or held by the Holder from time to time for the discharge and
performance of the Maker in respect of the Obligations, but under no
circumstance may the Holder recover from both the Maker and the Guarantor the
same Obligation and any payment by the Maker or the Guarantor shall to the
extent of such payment discharge the Guarantor’s obligations hereunder or the
Maker’s Obligations, as applicable, subject to the following paragraph.
Notwithstanding anything to the contrary herein, all rights and remedies
hereunder may be exercised solely by the Representative.

 

12.         This Guarantee shall continue to be effective, or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the Holder
upon the insolvency, bankruptcy, receivership, conservatorship, dissolution,
liquidation or reorganization of the Maker or the Guarantor, or upon or as a
result of the appointment of a receiver or conservator of, or trustee or similar
officer for, the Maker or the Guarantor or any substantial part of their
respective property, or otherwise, all as though such payments had not been
made.

 

13.         The Guarantor shall on a full indemnity basis pay to the
Representative on demand the amount of all reasonable and documented costs and
expenses (including reasonable and documented legal and out-of-pocket expenses
and any valued added tax on those costs and expenses) including reasonable and
documented attorneys’ fees and disbursements on one outside legal counsel to
Representative in enforcing, preserving or exercising any rights under this
Guarantee; provided, that this paragraph shall only be applicable following an
Event of Default and only if the Guarantor is obligated to make a payment under
any other provision of this Guarantee.

 

14.         [Reserved]

 

15.         This Guarantee and the rights and obligations of the Guarantor and
the Holder hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to the
conflict of laws rules thereof.

 

16.         Any dispute between the Guarantor and the Holder which relates to
this Guarantee or arises in connection herewith shall be submitted to exclusive
jurisdiction of the competent federal courts in Manhattan, New York, United
States of America. Each party hereto hereby irrevocably waives any and all right
to trial by jury in any legal proceeding arising out of or related to this
Guarantee.

 

17.         Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given hereunder, including any claim
hereunder, shall be in writing and shall be delivered personally, sent by
e-mail, sent by registered or certified mail, postage prepaid, or sent by a
standard overnight courier of national reputation with written confirmation of
delivery. Any such notice shall be deemed given when so delivered personally, or
if sent by e-mail, on the date received (provided, that any notice received
after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00 a.m.
(addressee’s local time) on the next business day, or if mailed or sent by
overnight courier, on the date shown on the written confirmation of delivery.  

 

 - 4 - 

 

 

Such notices shall be given as follows (or such other address designated by a
party hereto pursuant to written notice delivered to each of the other parties
hereto):

 

If to the Maker, to:

 

Albany Molecular Luxembourg S.à.r.l.

6 rue Eugène Ruppert,

L-2453 Luxembourg,

Grand Duchy of Luxembourg

Attn: Board of Managers

 

with a copy to:

 

c/o Albany Molecular Research, Inc.

26 Corporate Circle

Albany, New York 12212

Fax: (518) 512-2075

Attn: Chief Financial Officer

 

And with a copy to:

 

Goodwin Procter LLP
620 Eighth Avenue
New York, NY 10018-1405
Phone: (212) 813-8857
Fax: (212) 355-3333

Attn: Jennifer K. Bralower

 

If to the Initial Holder or Representative, to:

 

Lauro Cinquantasette S.p.A

Via del Lauro, 7 - 20131 Milano

Phone: +39-02-96953394

+39-02-8995221
Fax: +39-02-869522522

Attn: Chief Financial Officer

 

with a copy to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Phone: (212) 909-6306
Fax: (212) 909-6836
Attn: Maurizio Levi-Minzi

 

Any notice or other communication in connection with this Guarantee shall be
delivered to the Representative, for distribution to the Holder.

 

 - 5 - 

 

 

If to the Guarantor, to:

 

c/o Albany Molecular Research, Inc.

26 Corporate Circle

Albany, New York 12212

Fax: (518) 512-2075

Attn: Chief Financial Officer

 

With a copy to:

 

Goodwin Procter LLP
620 Eighth Avenue
New York, NY 10018-1405
Phone: (212) 813-8857
Fax: (212) 355-3333

Attn: Jennifer K. Bralower

 

[Remainder of page intentionally left blank]

 

 - 6 - 

 

 

  Yours sincerely,       Albany Molecular Research Inc.       /s/ Lori M.
Henderson   By: Lori M. Henderson   Title:

 

Agreed and acknowledged by:

 

Lauro Cinquantasette S.p.A.       /s/ Enrico Ricotta   Name: Enrico Ricotta  
Title:  

 

[Signature Page to Guarantee]

 

 

